Citation Nr: 0941900	
Decision Date: 11/04/09    Archive Date: 11/09/09

DOCKET NO.  05-11 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus 
type II, to include as secondary to exposure to herbicide.

2.  Entitlement to service connection for a heart condition, 
to include as due to exposure to herbicide or asbestos, or as 
secondary to diabetes mellitus.

3.  Entitlement to service connection for neuropathy of the 
lower extremities, to include as secondary to exposure to 
herbicide.  

4.  Entitlement to service connection for sleep apnea, to 
include as due to exposure to asbestos.  

5.  Entitlement to service connection for arthritis of the 
right leg.

6.  Entitlement to service connection for arthritis of the 
back. 



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to September 
1967.  

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which, inter alia, denied the benefits 
sought on appeal.

The issues of entitlement to service connection for diabetes 
mellitus type II, a heart condition, neuropathy of the lower 
extremities, arthritis of the right leg and arthritis of the 
back are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.

The RO in Lincoln, Nebraska, now has jurisdiction of the 
Veteran's claims file.  



FINDING OF FACT

Sleep apnea was initially demonstrated years after service, 
and has not been shown by competent clinical evidence of 
record to be related to service or to exposure to asbestos 
during service.


CONCLUSION OF LAW

Sleep apnea was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 was amended to eliminate the requirement that 
VA request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  See 73 FR 
23353 (Apr. 30, 2008).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in October 2003 that fully 
addressed all necessary notice elements and was sent prior to 
the initial AOJ decision in this matter.  The letter informed 
the appellant of what evidence was required to substantiate 
the claim and of the appellant's and VA's respective duties 
for obtaining evidence.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, the criteria for 
assignment of an effective date and disability rating in the 
event of award of the benefit sought was provided in March 
2006.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records.  The Veteran submitted private treatment 
records and was provided an opportunity to set forth his 
contentions during a May 2005 the hearing before a Hearing 
Officer.  

The Board acknowledges that the Veteran has not had a VA 
examination specifically for this claim.  The case of 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an 
examination is required when (1) there is evidence of a 
current disability, (2) evidence establishing an "in-service 
event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.  

The Board concludes an examination is not needed for this 
claim because, as will be discussed more thoroughly below, 
there is no evidence of inservice exposure to asbestos other 
than the Veteran's own statements.  See Duenas v. Principi, 
18 Vet. App. 512, 519 (2004) (finding no prejudicial error in 
Board's statement of reasons or bases regarding why a medical 
opinion was not warranted because there was no reasonable 
possibility that such an opinion could substantiate the 
Veteran's claim because there was no evidence, other than his 
own lay assertion, that " 'reflect[ed] that he suffered an 
event, injury[,] or disease in service' that may be 
associated with [his] symptoms").  Further, the Veteran's 
service treatment records are negative for sleep apnea and he 
does not contend that he has had sleep apnea since service.  
The post-service medical records include no evidence of sleep 
apnea for many years after service and no evidence or medical 
opinion indicating that his current sleep apnea might be 
associated with an established event, injury, or disease in 
service.  Accordingly, it was not necessary to obtain a 
medical examination or medical opinion in order to decide the 
claim for sleep apnea in this case.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4)(i).

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 
supra.

Turning to the merits of the claim, a veteran is entitled to 
service connection for a disability resulting from a disease 
or injury incurred or aggravated during active service.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection also is permissible for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).

In each case where a veteran is seeking service connection 
for any disability, due consideration shall be given to the 
places, types, and circumstances of such veteran's service as 
shown by such veteran's service record, the official history 
of each organization in which such veteran served, such 
veteran's medical records, and all pertinent medical and lay 
evidence.  38 U.S.C.A. § 1154(a).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

There is no specific statutory guidance with regard to 
asbestos-related claims, nor has the Secretary of VA 
promulgated any regulations in regard to such claims.  
However, VA has provided adjudicators with some guidelines in 
addressing claims involving asbestos exposure, as set forth 
in the Veteran's Benefits Administration Manual M21-1, Part 
IV, 7.21 (Manual).  The Court has held that VA must analyze 
an appellant's claim for service connection for asbestosis or 
asbestos- related disabilities under the appropriate 
administrative guidelines.  Ennis v. Brown, 4 Vet. App. 523 
(1993); McGinty v. Brown, 4 Vet. App. 428 (1993).

The Manual notes that asbestos particles have a tendency to 
break easily into tiny dust particles that can float in the 
air and stick to clothes, and may be inhaled or swallowed.  
Inhalation of asbestos fibers may produce fibrosis (the most 
commonly occurring of which is interstitial pulmonary 
fibrosis or asbestosis), tumors, pleural effusions and 
fibrosis, pleural plaques, mesotheliomas of pleura and 
peritoneum, and cancers of the lung, bronchus, 
gastrointestinal tract, larynx, pharynx, and urogenital 
system (except prostate).  Occupations involving asbestos 
exposure include mining, milling, shipyard work, insulation 
work, demolition of old buildings, carpentry and 
construction, manufacture and servicing of friction products 
(such as clutch facings and brake linings), and manufacture 
and installation of products such as roofing and flooring 
materials, asbestos cement sheet and pipe products, and 
military equipment.  High exposure to asbestos and a high 
prevalence of disease have been noted in insulation and 
shipyard workers.

The latent period for development of disease due to exposure 
to asbestos ranges from 10 to 45 or more years (between first 
exposure and the development of the disease).  Clinical 
diagnosis of asbestosis requires a history of asbestos 
exposure and radiographic evidence of parenchymal lung 
disease.  The adjudication of a claim for service connection 
for a disability resulting from asbestos exposure should 
include a determination as to whether or not (1) service 
records demonstrate the veteran was exposed to asbestos 
during service; (2) development has been accomplished 
sufficient to determine whether or not the veteran was 
exposed to asbestos either before or after service; and (3) a 
relationship exists between exposure to asbestos and the 
claimed disease in light of the latency and exposure factors.  
See Manual M21-1, Part VI, 7.21.

It should be noted that the pertinent part of the Manual 
guidelines on service connection in asbestos-related cases 
are not substantive rules, and there is no presumption that a 
veteran was exposed to asbestos in service.  Dyment v. West, 
13 Vet. App. 141 (1999), aff'd, Dymet v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002); VAOPGCPREC 4-2000.

The Veteran contends that he now has sleep apnea due to 
having been exposed to asbestos while on ships while in the 
Navy.  The asbestos was in floor tiles, wrapped pipes and the 
walls of the ships.  The Veteran testified that he was a mail 
handler on the ships.  He says he was not aware of sleep 
apnea while on active duty and it was first diagnosed in 
1995.

The Veteran's service personnel records confirm that he 
served on two ships.  His DD 214 relates that his military 
occupational specialty was mail clerk.

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
Veteran's claim for service connection for sleep apnea, to 
include as due to exposure to asbestos.  As the evidence 
discussed below shows, there is simply no evidence that the 
Veteran had sleep apnea during active duty, or that his 
current sleep apnea is related to his active duty or to 
exposure to asbestos therein. 

The Veteran's service treatment records are negative for 
complaints, symptoms, findings or diagnoses related to sleep 
apnea.  Because sleep apnea was not seen during service, 
service connection may not be established based on chronicity 
in service or continuity of symptomatology thereafter.  38 
C.F.R. § 3.303; Savage v. Gober, 10 Vet. App. 488, 494- 97 
(1997). 

The Veteran's post-service medical records do not show sleep 
apnea until 1997, decades after his separation from active 
duty.  The United States Court of Appeals for the Federal 
Circuit has determined that a significant lapse in time 
between service and post-service medical treatment may be 
considered as part of the analysis of a service connection 
claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

VA medical records dated during the appeal period show that 
the Veteran continues to have sleep apnea.  They simply do 
not provide any medical opinion or evidence linking the 
Veteran's sleep apnea to his military service, or to asbestos 
exposure therein.  

The Board is aware of the Veteran's own assertions linking 
his current sleep apnea to his service.  These contentions do 
not support his claim.  As a general matter, lay statements 
are considered to be competent evidence when describing the 
features or symptoms of an injury or illness.  See Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995).  The Veteran himself, as 
a layperson, is not competent to provide an opinion requiring 
medical knowledge or a clinical examination by a medical 
professional, such as an opinion addressing the etiology of a 
condition.  See Bostain v. West, 11 Vet. App. 124, 127 (1998) 
citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").

Turning to asbestos exposure, there is no evidence, other 
than the Veteran's own lay assertions, that he was exposed to 
asbestos while on active duty.  He has not demonstrated that 
he has the competence to classify any particulate matter with 
which he came in contact as asbestos, or to relate that such 
exposure resulted in his current sleep apnea.  See Espiritu, 
supra.

Indeed, there is no evidence corroborating the Veteran's 
claimed exposure.  His MOS of mail clerk is not noted by VA 
as involving asbestos exposure.  See M-21, part VI, para. 
7.21(b).  While there is no presumption of exposure to 
asbestos in service, the provisions of 38 U.S.C.A. § 1154(a) 
provide that the circumstances of the Veteran's service are 
for consideration.  Nevertheless, even if exposure to 
asbestos in service aboard ship is conceded, there has been 
no demonstration by competent clinical evidence of record 
that the Veteran's sleep apnea is etiologically related to 
asbestos.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not for 
application.  See generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

Service connection for sleep apnea, to include as due to 
exposure to asbestos, is denied.


	(CONTINUED ON NEXT PAGE)


REMAND

The VCAA requires, among other things, that VA assist a 
claimant in providing the claimant a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

In a September 2003 letter, a private physician noted that 
the Veteran had been her patient for a number of years.  It 
was stated that he had significant Agent Orange exposure and 
early onset diabetes along with heart disease that she 
believed were all related.  In addition, she noted that the 
Veteran had had problems with his back, which led to problems 
in his right leg and right foot.  She noted that with all of 
these concerns being of early onset, she thought that they 
were all related to his military service.  

Although the Veteran has not been shown to have served in 
Vietnam for purposes of presuming exposure to Agent Orange, 
see Haas v. Peake, 525 F.3d 1168 (2008), he also alleges 
exposure to Agent Orange from handling outgoing mail from 
Vietnam while on board ships.  In addition, the private 
physician provided an alternate explanation for her positive 
nexus opinion that did not involve Agent Orange exposure.  
Thus, the September 2003 letter constitutes evidence that 
"indicates" that the Veteran's diabetes mellitus type II, 
heart condition, neuropathy of the lower extremities, 
arthritis of the right leg and arthritis of the back "may be 
associated" with military service.  See McLendon, supra.  
Accordingly, the September 2003 letter warrants a VA 
examination to determine whether these conditions are related 
to service.  

Accordingly, the case is REMANDED for the following action:

1.  Arrange for an examination or 
examinations to determine the nature, 
extent and etiology of any diabetes 
mellitus type II, heart condition, 
neuropathy of the lower extremities, 
arthritis of the right leg and arthritis 
of the back that may be present.  The 
claims file must be made available to the 
examiner.

Following a review of the relevant 
medical evidence in the claims file, the 
positive September 2003 nexus opinion 
described above, and the results of the 
clinical evaluation and any tests that 
are deemed necessary, the examiner is 
asked to address whether it is at least 
as likely as not (50 percent or more 
likelihood) that the Veteran's diabetes 
mellitus type II, heart condition, 
neuropathy of the lower extremities, 
arthritis of the right leg and arthritis 
of the back are related to active duty, 
exposure to herbicides during active 
duty, or are related to a service-
connected disability. The examiner is 
requested to provide a rationale for any 
opinion expressed. 

2.  Then, readjudicate the Veteran's 
claims for service connection for 
diabetes mellitus type II, to include as 
secondary to exposure to herbicide; 
service connection for a heart condition, 
to include as due to exposure to 
herbicide or asbestos, or as secondary to 
diabetes mellitus; service connection for 
neuropathy of the lower extremities, to 
include as secondary to exposure to 
herbicide; service connection for 
arthritis of the right leg; and service 
connection for arthritis of the back.  If 
any benefit sought on appeal remains 
denied, provide the Veteran with a 
supplemental statement of the case 
(SSOC).  The SSOC should contain notice 
of all relevant actions taken on the 
claim, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


